EXHIBIT AMENDED AND RESTATED MALVERN FEDERAL SAVINGS BANK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (the “Agreement”) by and between Malvern Federal Savings Bank (the “Bank”), a federally-chartered savings bank located in Paoli, Pennsylvania, and RONALD ANDERSON (the “Executive”), intending to be legally bound hereby, is adopted effective as of December 16, 2008. WHEREAS, the purpose of this Agreement is to provide specified benefits to the Executive, a member of a select group of management or highly compensated employees who contribute materially to the continued growth, development and future business success of the Bank. This Agreement shall be unfunded for tax purposes and for purposes of Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended from time to time. The Bank will pay the benefits from its general assets; WHEREAS, the Executive entered into a Supplemental Executive Retirement Plan Agreement with the Bank dated as of October 6, 2004 (the “Prior Agreement”), which Prior Agreement was amended as of September 28, 2006 for the purpose of bringing the Prior Agreement into compliance with the proposed regulations issued under
